Citation Nr: 1716906	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  09-46 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.

In September 2012 and July 2016, the Board remanded the issue of entitlement to service connection for bilateral hearing loss for further development.  Thereafter, in a January 2017 rating decision, the Appeals Management Center (AMC) granted entitlement to service connection for left ear hearing loss.  Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  To date, the Veteran has not filed a second NOD with regard to this issue, so it is no longer before the Board.


FINDING OF FACT

The evidence of record is in relative equipoise as to whether the Veteran's right ear hearing loss is etiologically related to combat noise exposure.







CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for establishing entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

As the Board's decision to grant the Veteran's claim of entitlement to service connection for right ear hearing loss is completely favorable, no further action with respect to such issues is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

II. Service Connection

The Veteran contends that his right ear hearing loss was incurred as a result of his exposure to explosions, mortars, and grenades during combat in Vietnam.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385.  

Under 38 U.S.C.A. § 1154 (b), VA has created a presumption regarding the in-service incurrence or aggravation of a disability claimed to be the result of combat service.  When a veteran has engaged in combat with the enemy during active service, VA must accept satisfactory lay or other evidence that is "consistent with the circumstances, conditions or hardships of such service."  38 U.S.C.A. § 1154 (b).  This evidence serves as "sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such [combat] service." 38 U.S.C.A. § 1154 (b); 38 C.F.R § 3.304 (d).  The combat presumption applies not only to combat injuries but also to the consequences of those injuries, at least in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012) (holding that the Board was required to apply the section 1154(b) presumption to both the Veteran's claimed acoustic trauma during service and the separate question of whether he suffered permanent hearing loss while on active duty).  Even where the combat presumption applies, a veteran must still show that a causal relationship exists between the present disability and the in-service injury or disease.  Id. at 999 n.9.  

Here, the Veteran has been diagnosed with right ear hearing loss, and the severity of his hearing loss in the right ear meets the criteria for a disability as defined by 38 C.F.R. § 3.385.  See January 2017 VA Examination Report; November 2015 VA Treatment Record; May 2008 Private Examination.  Thus, the first Shedden requirement is satisfied.

The Board also finds that the combat presumption of an in-service injury applies to the current claim.  Service records show that the Veteran served as an Infantry Indirect Fire Crewman in Vietnam, where he was engaged in extensive combat.  The Veteran was awarded the Purple Heart Medal and the Combat Infantryman Badge.  The Purple Heart was awarded for the Veteran's service during an enemy mortar attack on December 7, 1970.  The Veteran reported that during the December 1970 attack, several "loud and deafening" mortars and a hand grenade exploded close to his body.  See September 2008 Statement.  The noise exposure described by the Veteran is consistent with the circumstances of his combat service in Vietnam.  38 U.S.C.A. § 1154 (b).  The Board therefore finds that the evidence establishes the presence of an in-service injury, i.e. acoustic trauma. 

As outlined above, the combat presumption applies not only to the incurrence of a combat injury but also to the separate issue of whether the combat injury resulted in a chronic disability while on active duty.  Reeves, 682 F.3d at 999.  Consequently, because the Veteran has reported the onset of right ear hearing loss during active duty, 38 U.S.C.A. § 1154 (b) also applies to his contentions regarding the onset of hearing loss during service.  See id.  

The Board finds that the record does not contain clear and convincing evidence sufficient to rebut the presumption that the Veteran experienced symptoms of right ear hearing loss during service.  Throughout the claims process, the Veteran has stated that his right ear hearing loss began in service.  Specifically, he asserts that his right ear hearing loss started after the aforementioned mortar attack for which he was hospitalized for six months.  Lay statements such as those made by the Veteran are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  The Board therefore finds the Veteran competent to report the onset and duration of his hearing-loss symptoms. 

The Board also finds that the Veteran's statements regarding the onset of his right ear hearing loss are credible and consistent with the record evidence.  Service treatment records document that the Veteran was seriously injured in a mortar attack in December 1970 and that he spent six months recovering in a hospital.  Moreover, the Veteran reported experiencing hearing loss at his June 1971 separation examination.  Also, as detailed below, there is medical evidence suggesting that the Veteran's perception of chronic hearing difficulties in service was actual hearing loss.  Consequently, as the Board finds that the Veteran sustained acoustic trauma in service and that he experienced hearing loss in service, he needs only "to show that the hearing disability he incurred in service was a chronic condition that persisted in the years following his active duty."  Reeves v. Shinseki, 682 F.3d 988, 1000 (Fed. Cir. 2012).

In this regard, the record contains some evidence weighing against the nexus element of the claim for service connection.  An April 2013 VA examiner opined that the Veteran's hearing loss was not related to service because there was no significant shift between the Veteran's entrance examination and his discharge examination.  See April 2013 VA Examination Report ("There was no statistically significant, permanent decrease in his bilateral hearing sensitivity during military service.  The decrease thresholds on his separation exam from 500-2000Hz in both ears were consistent with test/retest variability.").

As noted by the Board in the July 2016 remand, the Veteran had two separate entrance examinations, and it was not clear from the April 2013 VA examination report which entrance examination the VA examiner was referencing.  Therefore, the Board remanded the claim for an addendum opinion.

In a January 2017 addendum report, a VA examiner reviewed the in-service audiograms and opined that the Veteran's left ear hearing loss was related to service based on NIOSH calculations, which state that a shift of at least 15 decibels at any one frequency represents a significant shift and reflects a noise shift.  Therefore, because the Veteran had such shifts at both 500 Hz and 1000 Hz, the examiner opined that it was as likely as not that his current hearing loss in the left ear is due to in-service acoustic trauma.  However, the examiner indicated that there was no such shift in the right ear when comparing his 1969 and 1971 audiograms.  Thus, the examiner opined that right ear hearing loss was less likely as not due to service.

The Board has reviewed the in-service audiograms referenced by the January 2017 examiner.  On a June 1969 entrance audiogram, puretone thresholds, in decibels, for the right ear at the 500, 1000, 2000, and 4000 Hertz levels were 0, 0, 5, and 0, respectively.  On a September 1969 entrance audiogram, puretone thresholds, in decibels, for the right ear at the 500, 1000, 2000, and 4000 Hertz levels were -10, -10, -5, and -10, respectively.  On a May 1971 separation audiogram, puretone thresholds, in decibels, for the right ear at the 500, 1000, 2000, and 4000 Hertz levels were 10, 5, 10, and 5, respectively.  The Board notes that this represented 20, 15, 15, and 15 decibel threshold shifts when compared with the September 1969 audiogram.  

The Board finds these in-service findings to be significant because in opining that the Veteran's left ear hearing loss was at least as likely as not related to his service, the January 2017 VA examiner noted that although the Veteran had normal hearing in both ears at separation, he had threshold shifts of at least 15 decibels in two frequencies when comparing the June 1969 and May 1971 examinations.  Given the January 2017 VA examiner's assertion that a 15 decibel threshold shift represents a significant threshold shift that is representative of noise-induced hearing loss, the Board finds her comment that "[t]here is no shift...for this right ear when comparing his 1969 to his 1971 audiograms" to be inconsistent with the record.  As was shown above, the Veteran demonstrated 15 to 20 decibel threshold shifts in the right ear at every frequency while in service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Thus, as the same underlying medical principles that supported the VA examiner's conclusion that the Veteran's left ear hearing loss was related to in-service noise exposure are present with respect to the right ear, the Board is permitted to draw a reasonable inference that the same conclusion should be applied to the right ear.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

The Court recently reiterated in Wise that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990)).  Given the totality of the evidence here, the Board finds that there is credible evidence of in-service symptoms and combat noise exposure and continuous post-service symptoms relating to the Veteran's right ear hearing loss.  Resolving doubt in the Veteran's favor, his lay statements, in combination with the combat presumption and other evidence of record, establish that his current right ear hearing loss disability was incurred as a result of combat and other in-service hazardous noise exposure.  Thus, direct service connection is warranted for this disability.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 54.


ORDER

Service connection for right ear hearing loss is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


